Citation Nr: 0107228	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-16 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
October 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's file has since been 
transferred to the Waco, Texas RO.  

The Board notes that the only issue certified for appeal is 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for coronary 
artery disease.  

This certification appears to be incorrect.  The issue of new 
and material evidence to reopen the claim of service 
connection for a cardiovascular disorder was raised, 
appealed, and perfected by the veteran.  There is no 
indication that he withdrew the appeal, and there is no 
indication that it was ever decided by the Board.  Therefore, 
this issue is currently before the Board, as it has been 
perfected on appeal.  

The same cannot be said for the section 1151 claim.  This 
issue will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  In July 1998 the RO denied, in pertinent part, reopening 
the veteran's claim of service connection for a 
cardiovascular disorder.  This decision became final.  

2.  The evidence submitted since the July 1998 determination 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final July 1998 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for a cardiovascular disorder is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the July 1998 
decision wherein the RO denied entitlement to service 
connection for a cardiovascular disorder is reported in 
pertinent part below.  

Service medical records document a history of cardiopulmonary 
bypass on the veteran for an atrial septal defect in 
September 1964, prior to his entry into service.  

On entry in to service, a grade 2/6 systolic ejection murmur 
was noted.  Complaints regarding the heart were denied.  The 
impression was congenital heart disease; atrial defect with 
left axis deviation and a right bundle branch block.  

Service medical records document complaints of chest pain 
beginning around June 1978.  The impression at this time was 
sinus bradycardia.  Cardiac symptoms continued to be 
documented from this point in varying intervals until 
discharge, including dyspnea, palpitations, dizziness, and 
heart murmurs.  

Examination in January 1979 revealed normal sinus rhythm and 
a right bundle branch block.  Evaluation in January 1980 
revealed palpitations.  Electrocardiogram (EKG) revealed the 
right bundle branch block to be unchanged.  Evaluation in 
March 1980 showed a Grade 1-2/6 early systolic murmur.  

In February 1981 the RO denied service connection for the 
veteran's cardiovascular disorder, concluding that it 
preexisted service and was not aggravated beyond the natural 
progression of the disease by service.  This decision was not 
appealed, and it became final.  

The veteran was admitted to the Memphis VA Medical Center 
(VAMC) from December 1997 to January 1998 for an acute 
myocardial infarction, chronic obstructive pulmonary disease 
(COPD), depression, obesity, nicotine addiction, and 
obstructive sleep apnea.  

It was noted that the veteran smoked four packs of cigarettes 
per day and was currently smoking two packs per day.  He also 
was noted as drinking a six-pack of beer per day.  

It was noted that the veteran's mother had passed away 
secondary to complications of lupus and that she had 
undergone a coronary artery bypass graft for a myocardial 
infarction in her late 40s.  The veteran denied a history of 
heart disease in his siblings.  

The veteran was subsequently admitted to the Little Rock VAMC 
in January 1998 where he was diagnosed with minimal coronary 
artery disease, unstable angina, and hypercholesterolemia.  

In July 1998 the RO denied the reopening of the claim of 
service connection for post-operative coronary artery bypass 
for atrial septal defect secundum type.  This decision was 
not appealed.  

A November 1998 VA psychiatric progress note noted the 
veteran's history of a congenital heart defect and his 
symptoms that were documented in service.  It was found to be 
"possible that the rigors of military service might have 
aggravated his cardiac condition."  The pertinent diagnosis 
was status post congenital intraventricular septal defect 
with surgery for closure of defect in 1964, possibly 
aggravated during military service.  


In January 1999 the veteran's representative specifically 
raised a claim for service connection of a cardiovascular 
condition aggravated by military service.  

During the April 1999 hearing, the veteran testified that he 
had no heart problems when he entered the military, stating 
that they had been sufficiently repaired.  Transcript, p. 3.  

The veteran testified that he first started noticing problems 
with his heart in 1978 while he was in Korea.  He testified 
that there was a noticeable difference between the symptoms 
he experienced in the military and the symptoms he 
experienced during childhood.  Tr., pp. 3-5.  The veteran 
testified that he was granted Social Security Administration 
(SSA) benefits in 1993.  Tr., p. 6. 

VA examination of the heart in April 1998 noted a history of 
smoking cigarettes at a rate of a pack per day since the age 
of 17 with military service.  S1 and S2 gallops with murmur 
were noted.  The diagnoses were obesity, severe obstructive 
lung disease and mild restrictive lung disease (with medical 
regimen), mild cardiomegaly with pulmonary vascular 
congestion (congestive heart disease), smoking abuse, and a 
history of myocardial infarction and congestive heart 
failure.  

On VA examination in February 2000 the veteran was noted as 
admitting to using marijuana tainted with amphetamines while 
he was in the service.  He reported being granted SSA 
disability for his heart and lung conditions in 1993.  

The veteran admitted to heavy cigarette smoking.  He reported 
smoking five packs per day between 1993 and 1995, then cut 
down, and reported that he was currently smoking ten cigars 
per day.  He reported a history of heavy drinking, up to a 
case of beer per week from 1996 to 1998, but was currently 
down to twelve beers per week.  Coronary artery disease risk 
factors were listed as obesity, family history, gender, 
sedentary life-style, tobacco abuse, hypercholesterolemia, 
and diabetes mellitus.  

The examiner diagnosed the veteran with congenital heart 
disease (i.e., atrial septal defect, status post repair in 
1964), coronary artery disease with a history of inferior 
infarction, obstructive sleep apnea, COPD, diabetes mellitus, 
a history of hypercholesterolemia and gastroesophageal reflux 
disease, and tobacco and alcohol abuse.  

The examiner concluded that the veteran's congenital heart 
disease was not aggravated by his military service.  He 
further opined that his history of palpitation while in Korea 
could be related to his alcohol intake and the smoking of 
marijuana tainted with amphetamines.  He further concluded 
that the veteran's coronary artery disease was not related to 
his congenital heart disease.  

In May 2000 the veteran contended that he was not doing drugs 
while in Korea in 1978 to 1979.  

In December 2000 a videoconference hearing was held before 
the Board.  The veteran testified, in pertinent part, that he 
began experiencing heart symptoms about two and a half years 
into his service, and that these symptoms went on until his 
discharge.  Transcript, p. 3.  He also testified that his SSA 
disability award was based in large part "on the military."  
He indicated that his award was mostly based on problems he 
had while he was in the military.  Tr., p. 5.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  



A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

Analysis

The veteran seeks to reopen his claim of service connection 
for a cardiovascular disease which the RO initially denied in 
February 1981.  The RO declined to reopen this claim in July 
1998.  




When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
VA medical evidence, including two opinions concerning the 
etiology of heart problems, and statements and testimony from 
the veteran.  

In general, the medical records and statements from the 
veteran submitted since the last final disallowance are new 
insofar as they were not previously in the record.  

The VA medical records, in particular, the medical opinions 
discussing the issue of whether his congenital heart disease 
was aggravated by service bears directly and substantially 
upon the specific issue being considered in this case because 
these opinions discuss the issue of whether the veteran's 
congenital heart disease was aggravated by service.  Such 
evidence is significant and must be considered in order to 
fairly decide the merits of the claim.  

As new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a 
cardiovascular disorder, the claim is reopened.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
cardiovascular disorder, the appeal is granted in this 
regard.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service Connection for a Cardiovascular Disorder

There has been a significant change in the law during the 
pendency of the veteran's direct service connection claim for 
a cardiovascular disorder.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In particular, it appears that there are potentially relevant 
VA records which have not been obtained, namely, records from 
the John J. Pershing VAMC in Poplar Bluff, and records from 
the Temple, Texas VAMC.  The RO should obtain these records 
on remand.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (items generated by VA are held to be in 
"constructive possession" and must be obtained and reviewed 
to determine their possible effect on the outcome of a 
claim);  McCormick v. Gober, 14 Vet. App. 39, 49 (2000) (VA 
medical center records are to be requested in all cases, as 
these are records that are considered to be in VA custody.  

The veteran has also testified that he is receiving SSA 
disability benefits, and has testified that the award of such 
benefits was mostly due to problems he had while in the 
military.  Tr., pp. 4-5 (December, 2000).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  

When any additional evidence is received, the RO should also 
schedule another VA examination that addresses the etiology 
of his current cardiovascular disorder.  


38 U.S.C.A. § 1151

The Board notes that it appears that the RO improperly 
certified the issue of entitlement to compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for coronary artery disease.  

The veteran first raised this claim in December 1999.  The RO 
denied entitlement in April 2000.  The veteran never actually 
submitted a notice of disagreement (NOD) with respect to this 
decision.  

Nonetheless, this was the single issue perfected on appeal.  
This issue was the only issue noted during the hearing before 
the Board in December 2000, although both theories of 
entitlement (direct service connection and section 1151 
entitlement) were discussed.  

The Board notes that this hearing was scheduled pursuant to 
the veteran's June 1999 substantive appeal, which was 
submitted prior to his having ever even raised the section 
1151 claim.  At this stage of his appeal on the section 1151 
claim, the veteran should have been precluded from requesting 
a Board hearing on this issue.  38 C.F.R. § 20.703 (2000).  

Although the veteran provided some testimony concerning 
direct service connection of his cardiovascular disorder, 
because the Board hearing apparently was conducted 
exclusively with respect to the section 1151 claim, the Board 
is of the opinion that the veteran should be afforded the 
opportunity to participate in another hearing before the 
Board or before an RO Hearing Officer that specifically 
addresses the issue of direct service connection for his 
cardiovascular disorder, if he so desires.  

With respect to the section 1151 claim, the Board concludes 
that the December 2000 Board hearing can liberally be 
interpreted as an NOD with the RO's April 2000 denial.  
38 C.F.R. § 20.201 (2000).  

The veteran was never provided with a Statement of the Case 
(SOC) pertaining to the claim for entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000) for coronary artery disease.  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the veteran is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
for either of the above claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should ask the veteran whether 
he still wants to attend a hearing before 
the Board or before a Hearing Officer at 
the RO with respect to the issue of 
service connection for a cardiovascular 
disorder.  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  




After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain 
medical records from the John J. Pershing 
VAMC in Poplar Bluff, and from the VAMC 
in Temple, Texas.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  



4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

5.  Following the above, the RO should 
schedule the veteran for a VA 
cardiovascular examination conducted by 
an appropriate specialist to ascertain 
the nature and etiology of his current 
cardiovascular disorder(s).  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
cardiovascular disorder, and if so, 
what is its nature?

(b) Is it at least as likely as not that 
the veteran's preexisting congenital 
heart disease was aggravated (i.e. 
underwent an increase in severity) by 
his military service?  38 C.F.R. 
§ 3.306 (2000).  




In making this determination the 
examiner must also determine whether 
the inservice documentation of heart 
symptoms were due to the natural 
progression of the disease, or were 
temporary or intermittent flare-ups 
that did not result in a worsening of 
the underlying condition.  See 38 
C.F.R. § 3.306; Sanders v. Derwinski, 
1 Vet. App. 88 (1990).  

(c) The examiner should discuss the 
relationship, if any, between the 
veteran's coronary artery disease, or 
any other cardiovascular disorder 
found, and his congenital heart 
disease.  

In doing so, the examiner should also 
discuss the veteran's other reported 
risk factors for heart disease, 
including, but not necessarily limited 
to, his sedentary life-style, diabetes 
mellitus, history of tobacco and 
alcohol abuse, his familial history of 
heart disease, his obesity, and his 
history of hypercholesterolemia.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  The RO will take such development or 
review action as it deems proper 
regarding the claim of entitlement to 
compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for coronary artery disease.  

7.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case 
with respect to entitlement to 
compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for coronary artery disease.  A 
reasonable period of time for a response 
should be afforded.  

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001); 
Stegall, supra.  

9.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for a 
cardiovascular disorder.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



